NUMBERS
                                  13-11-00696-CR
                                  13-11-00697-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


REGINO GUAJARDO,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                            MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Chief Justice Valdez
      Appellant, Regino Guajardo, pleaded guilty in appellate cause number 13-11-

00696-CR to the offense of aggravated sexual assault of a child, see TEX. PENAL CODE

ANN. § 22.021 (West Supp. 2011), and in appellate cause number 13-11-697-CR, to two

counts of burglary of a habitation, see id. § 30.02 (West 2011). The trial court deferred

adjudication and placed Guajardo on community supervision for a term of ten years.
       The State then filed a motion to revoke Guajardo’s deferred adjudication

community supervision in each case, alleging that he had violated various terms of his

community supervision. Guajardo pleaded “true” to several of the alleged violations in

both cases. After hearing evidence in each case, the trial court found that Guajardo had

violated the terms of his community supervision, revoked his community supervision,

and found him guilty of the offenses. The trial court sentenced Guajardo to forty years’

imprisonment for the aggravated sexual assault of a child offense and ten years for

each burglary of a habitation offense. The trial court ordered the sentences to run

concurrently. We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), in each case,

Guajardo’s appellate counsel has filed a brief with this Court stating that after diligently

reviewing the record and researching the law, he has found no reversible error

committed by the trial court and no arguable grounds of error upon which an appeal can

be predicated. Although counsel’s briefs do not advance any arguable grounds of error,

they do present a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (AIn Texas, an Anders brief need not specifically advance >arguable=

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.@) (citing Hawkins v. State,

112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State,

813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Guajardo’s counsel has carefully discussed why, under controlling authority,
                                             2
there are no errors in the trial court’s judgments. Counsel has informed this Court that

he has: (1) examined the record and found no arguable grounds to advance on appeal;

(2) served copies of the brief and counsel’s motion to withdraw in each case on

Guajardo; and (3) informed Guajardo of his right to review the record and to file a pro se

response in each case.1 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of

time has passed, and Guajardo has not filed a pro se response in either case. See In re

Schulman, 252 S.W.3d at 409.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record in each case and counsel’s

briefs, and we have found nothing that would arguably support an appeal in either case.

See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (ADue to the

nature of Anders briefs, by indicating in the opinion that it considered the issues raised

in the briefs and reviewed the record for reversible error but found none, the court of

appeals met the requirement of Texas Rule of Appellate Procedure 47.1.@); Stafford,
813 S.W.2d at 509. Accordingly, we affirm the judgments of the trial court.

                                   III.     MOTION TO WITHDRAW

        In accordance with Anders, Guajardo’s attorney has asked this Court for

permission to withdraw as counsel in each case. See Anders, 386 U.S. at 744; see also

        1
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (AIf an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.@) (citations omitted)). We grant counsel’s

motions to withdraw in appellate cause numbers 13-11-00696-CR and 13-11-00697-

CR. Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of the opinion and judgments to Guajardo and advise him of his right to file a

petition for discretionary review in each case.2 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                                    __________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
31st day of May, 2012.




        2
           No substitute counsel will be appointed. Should Guajardo wish to seek further review of each
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition or
petitions for discretionary review or file a pro se petition or petitions for discretionary review. Any petition
for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or timely motion for en banc reconsideration that is overruled by this Court.
See TEX. R. APP. P. 68.2. Effective September 1, 2011, any petition for discretionary review must be filed
with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
id. R. 68.4.

                                                       4